
	
		II
		109th CONGRESS
		2d Session
		S. 2689
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2006
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  certain alternative fuel and vehicle tax incentives and to eliminate certain
		  tax incentives for major integrated oil companies, and for other
		  purposes.
	
	
		1.Increase in certain
			 alternative fuel and vehicle tax incentives
			(a)Incentives for
			 alcohol fuels
				(1)Income tax
			 creditSection 40 of the Internal Revenue Code of 1986 (relating
			 to alcohol used as fuel) is amended—
					(A)by striking
			 60 cents each place it appears and inserting
			 $1.20,
					(B)by striking
			 45 cents each place it appears and inserting 90
			 cents,
					(C)by striking
			 2010 in the table contained in subsection (h)(2) and inserting
			 2006, and
					(D)by adding at the
			 end of such table the following new item:
						
							
								
									
										2007 through 2010$1.0275.56 cents
										
									
								
							.
					(2)Excise tax
			 creditSection 6426(b) of such Code (relating to alcohol fuel
			 mixture credit) is amended—
					(A)by striking
			 51 cents in paragraph (2)(A) and inserting $1.02,
			 and
					(B)by striking
			 60 cents in paragraph (2)(B) and inserting
			 $1.20.
					(b)Incentives for
			 biodiesel and renewable diesel fuels
				(1)Income tax
			 creditSection 40A of the Internal Revenue Code of 1986 (relating
			 to biodiesel and renewable diesel used as fuel) is amended—
					(A)by striking
			 $1.00 each place it appears and inserting
			 $2.00,
					(B)by striking
			 50 cents each place it appears and inserting
			 $1.00, and
					(C)by striking
			 10 cents in subsection (b)(5)(A) and inserting 20
			 cents.
					(2)Excise tax
			 creditSection 6426(c) of such Code (relating to biodiesel
			 mixture credit) is amended—
					(A)by striking
			 50 cents in paragraph (2)(A) and inserting $1.00,
			 and
					(B)by striking
			 $1.00 in paragraph (2)(B) and inserting
			 $2.00.
					(c)Incentives for
			 alternative fuelsSubsections (d)(1) and (e)(1) of section 6426
			 of such the Internal Revenue Code of 1986 (credit for alcohol fuel, biodiesel,
			 and alternative fuel mixtures) are each amended by striking 50
			 cents and inserting $1.00.
			(d)Alternative
			 motor vehicle credit
				(1)New qualified
			 fuel cell motor vehicle creditSection 30B(b) of the Internal
			 Revenue Code of 1986 is amended—
					(A)by striking
			 $8,000, $4,000, $10,000,
			 $20,000, and $40,000 in paragraph (1) and
			 inserting $16,000, $8,000,
			 $20,000, $40,000, and $80,000,
			 respectively, and
					(B)by striking
			 $1,000, $1,500, $2,000,
			 $2,500, $3,000, $3,500, and
			 $4,000 in paragraph (2) and inserting $2,000,
			 $3,000, $4,000, $5,000,
			 $6,000, $7,000, and $8,000,
			 respectively.
					(2)New advanced
			 lean burn technology motor vehicle creditSection 30B(c) of such
			 Code is amended—
					(A)by striking
			 $400, $800, $1,200,
			 $1,600, $2,000, and $2,400 in the
			 table contained in paragraph (2)(A)(i) and inserting $800,
			 $1,600, $2,400, $3,200,
			 $4,000, and $4,800, respectively, and
					(B)by striking
			 $250, $500, $750, and
			 $1,000 in the table contained in paragraph (2)(B) and inserting
			 $500, $1,000, $1,500, and
			 $2,000, respectively.
					(3)New qualified
			 hybrid motor vehicle creditSection 30B(d)(2)(B)(iii) of such
			 Code (relating to qualified incremental hybrid cost) is amended by striking by
			 striking $7,500, $15,000, and
			 $30,000 and inserting $15,000,
			 $30,000, and $60,000, respectively.
				(4)New qualified
			 alternative fuel motor vehicle creditSection 30B(e)(3) of such
			 Code (relating to incremental cost) is amended by striking by striking
			 $5,000, $10,000, $25,000, and
			 $40,000 and inserting $10,000,
			 $20,000, $50,000, and $80,000,
			 respectively.
				(e)Alternative
			 fuel vehicle refueling property creditSection 30C(b) of the
			 Internal Revenue Code of 1986 (relating to limitation) is amended—
				(1)by striking
			 $30,000 in paragraph (1) and inserting $60,000,
			 and
				(2)by striking
			 $1,000 in paragraph (2) and inserting
			 $2,000.
				(f)Effective
			 dates
				(1)FuelsThe
			 amendments made by subsections (a), (b), and (c) shall apply to any sale, use,
			 or removal for any period after the date of the enactment of this Act.
				(2)Vehicles and
			 refueling propertyThe amendments made by subsections (d) and (e)
			 shall apply to property placed in service after the date of the enactment of
			 this Act.
				2.Elimination of certain
			 tax incentives for major integrated oil companies
			(a)Amortization of
			 geological and geophysical expenditures
				(1)In
			 generalSection 167(h) of the Internal Revenue Code of 1986
			 (relating to amortization of geological and geophysical expenditures) is
			 amended by adding at the end the following new paragraph:
					
						(5)Nonapplication
				to major integrated oil companiesThis subsection shall not apply
				to any sale during any taxable year by a taxpayer which is—
							(A)an integrated oil
				company (as defined in section 291(b)(4)) which has an average daily worldwide
				production of crude oil of at least 500,000 barrels for such taxable year,
				or
							(B)a related person
				to such
				company.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
				(b)Percentage
			 depletion allowance for oil and gas properties
				(1)In
			 generalSection 613A is
			 amended by adding at the end the following new subsection:
					
						(f)Nonapplication
				to major integrated oil companiesThe allowance for percentage depletion
				shall be zero during any taxable year with respect to a taxpayer which
				is—
							(1)an integrated oil
				company (as defined in section 291(b)(4)) which has an average daily worldwide
				production of crude oil of at least 500,000 barrels for such taxable year,
				or
							(2)a related person
				to such
				company.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				(c)Deduction for
			 intangible drilling and development costs
				(1)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply during any taxable year with
			 respect to a taxpayer which is an integrated oil company (as defined in section
			 291(b)(4)) which has an average daily worldwide production of crude oil of at
			 least 500,000 barrels for such taxable year or a related person to such
			 company..
				(2)Effective
			 dateThe amendment made by this subsection shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
				3.Prohibition of
			 funds for oil and natural gas royalty relief
			(a)In
			 generalNo funds made available under any Act for any fiscal year
			 for royalty and offshore minerals management may be used by the Secretary of
			 the Interior to provide relief from a requirement to pay a royalty for the
			 production of oil or natural gas from Federal land during any period in
			 which—
				(1)for the production of oil, the average
			 price of crude oil in the United States is greater than $55 a barrel;
			 and
				(2)for the
			 production of natural gas, the average price of natural gas in the United
			 States is $10 per 1,000 cubic feet of natural gas.
				(b)ExceptionIn
			 administering funds made available for royalty or offshore minerals management,
			 the Secretary of the Interior may waive or specify alternative requirements if
			 the Secretary of the Interior determines that royalty relief is necessary to
			 avoid oil or natural gas supply disruptions as a consequence of hurricanes or
			 other natural disasters.
			
